Citation Nr: 0517938	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to December 
1974. 

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC, for additional development.  
Following the completion of the requested actions, the case 
was returned to the Board for further review.  

In June 2002, the veteran raised the issues of entitlement to 
service connection for traumatic arthritis, and a sleep 
disorder secondary to degenerative joint disease.  He also 
raised the issue of entitlement to a total disability 
evaluation based on individual unemployability.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.

 
FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder 
(PTSD) was denied most recently by the RO in a September 1999 
rating decision.  Notice of that action was furnished to the 
veteran in the same month, but he did not initiate an appeal.  

2.  The evidence added to the record since the September 1999 
decision does not bear significantly and substantially upon 
the question at hand, it is duplicative or cumulative of 
prior evidence, or by itself or in combination with the other 
evidence previously of record is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim in question.




CONCLUSIONS OF LAW

1.  The RO's September 1999 decision, denying entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
August 2004 for additional evidentiary and procedural 
development by the AMC or RO.  All of the actions sought by 
the Board by its prior development requests appear to have 
been completed as directed, and neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which became law 
in November 2000, significantly added to the statutory law 
concerning VA duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to the duty 
to assist and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of the information necessary to complete the claim 
if it is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. § 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Written notice as to the foregoing 
was provided to the veteran through the December 2002 
statement of the case, and the August 2004 correspondence 
from the VA's Appeals Management Center in Washington, DC, to 
the veteran.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  In this case, it is evident 
that all available, pertinent data, including the report of a 
VA psychiatric examination conducted in September 2004, have 
been obtained and made a part of the claims folder.  Neither 
the veteran, nor his representative, specifically requests 
that any additional evidentiary development be undertaken for 
compliance with the VCAA.  Thus, it is concluded that all 
assistance due the veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for a pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, full and complete notice of the VCAA occurred 
subsequent to the RO's initial adjudication of the veteran's 
claim to reopen.  However, the record reflects that, once 
full and complete VCAA was received, the veteran's claim was 
readjudicated and he was duly informed of the outcome, in 
concert with the holding in Pelegrini.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

The issue of the veteran's entitlement to service connection 
for PTSD has been previously addressed by the RO, with the 
most recent rating action being entered in September 1999.  
At that time, the RO denied entitlement to service connection 
for PTSD based on the veteran's failure to submit new and 
material evidence with which to reopen the previously denied 
claim.  Specific notation was then made that the veteran's 
discharge from service was not based on medical reasons and 
that the record failed to include a diagnosis of PTSD.  
Notice of the action taken was furnished to the veteran later 
in September 1999, following which he did not submit a notice 
of disagreement in order to initiate an appeal.  In the 
absence of a timely appeal, the September 1999 denial is 
rendered final.  38 U.S.C.A. § 7105.

Given the finality of the September 1999 action, and in light 
of the veteran's submission in May 2000 of a claim to reopen 
for service connection for PTSD, the question now is whether 
new and material evidence has been presented to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  This definition was recently modified, 
but the modification is applicable only to claims filed on or 
after August 29, 2001, and is not for application in this 
instance.  See 66 Fed. Reg. 45620 (2001).  

On file at the time of entry of the September 1999 decision 
were primarily, as pertinent to this matter, service medical 
records, certain Air Force records regarding the veteran's 
hardship discharge from service, the appellant's statement as 
to the claimed stressor leading to the onset of his PTSD, and 
various examination and treatment records compiled by VA and 
non-VA sources.  

Received by VA, following entry of the September 1999 denial, 
are multiple statements from the veteran, in addition to 
examination and treatment records prepared by VA and non-VA 
sources.  Among those examination and treatment records is a 
November 2002 statement from a VA psychiatrist which provided 
that the veteran was being treated for auditory 
hallucinations and delusional thinking.  A diagnosis of PTSD 
was not shown.  No such diagnosis is otherwise reflected in 
any document compiled by a medical professional.  Another 
such report entails a VA psychiatric examination that was 
performed in September 2004, findings from which yielded no 
diagnosis of PTSD.  Rather, it was the examiner's 
professional opinion that the veteran's history and clinical 
presentation did not support a diagnosis of PTSD.  

None of the competent evidence submitted since entry of the 
RO's denial of service connection for PTSD in September 1999 
indicates that the veteran has ever been diagnosed as having 
PTSD.  That fact, alone, persuades the Board that the 
evidence presented subsequent to the September 1999 action 
does not bear significantly and substantially upon the 
question at hand, and by itself or in combination with the 
other evidence previously of record is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim to reopen.  As the evidence 
cannot be held to be new and material, the previously denied 
claim may not be reopened on that basis.  

The appeal is denied.





ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for PTSD.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


